DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed with the written response received on December 28, 2020 have been considered and an action on the merits follows.  Examiner notes that the set of amended claims does not contain the correct status identifiers (i.e. some claims have been amended, but have a status identifier as “Previously Presented”, which is incorrect), which technically renders the amendment non-compliant.  However, in the interest of compact prosecution, an action on the merits is nonetheless included herein.  As directed by the amendment, claims 21-23, 27, 30-33 and 35 have been amended; claims 1-20 are canceled; and claims 34-41 are withdrawn from further consideration. Accordingly, claims 21-41 are pending in this application, with an action on the merits to follow regarding claims 21-33.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 611 (new Fig. 36).  
Applicant has submitted new drawings Figs. 34-36 without amending the Specification to describe these figures in either of the Brief Description of Drawings section, nor the Detailed Description sections.  Accordingly, the Drawings/Specification are objected to for this purpose.

Specification
The amendment filed December 28, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Examiner notes that this objection pertains to the new Drawings (which are part of the disclosure).  New Figures 34 and 36 show a feature detail that is not explicitly described in the originally-filed disclosure.  For example, each of Figs. 34 and 36 show flexibility grooves 610 as extending to a specific location inwardly from the outer perimeter edge of the sole, wherein this specific inward extent does not have originally-filed written or illustrated support.  Further, Fig. 36 shows that the third groove (assumed to be 611, since 611 is not defined in the amended Specification) is located rearwardly from the first two grooves 610, which is also a detail not explicitly described in the originally-filed .
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 30 is objected to because of the following informalities:  in line 5, Examiner suggests adding the word “a” before each of the positive recitation of “concavely rounded upper surface” and “convexly rounded lower surface”, so that the claim recites “a concavely rounded upper surface and a convexly rounded lower surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 30 (and claims 22-29 and 31-33 at least due to dependency from either of independent claims 21 or 30) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, Applicant recites that the concavely rounded upper surface and the convexly rounded lower surface are “parallel…except for: a first flexibility 

    PNG
    media_image1.png
    654
    784
    media_image1.png
    Greyscale

Examiner notes that the same issue is present in claim 30, which is likewise indefinite, and similar suggestion(s) for correction are made therefor.
Regarding claim 33, Applicant has amended the claim to recite “wherein the sole or the removable sole insert comprises a third flexibility groove that extends from a first side of the sole or the removable sole insert through all of the underneath portion of the sole or the removable sole insert located between the first side and a second side of the sole or the removable sole insert and through the second side of the sole or the removable sole insert”, which is somewhat confusing.  It appears the claim should be interpreted as “wherein the sole or the removable sole insert comprises a first side and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s Note: For sake of improving the clarity of the claim language, the phrase in the actual claims of “[a/the/said] sole or [a/the/said] removable sole insert” will simply be referred to throughout the 35 U.S.C. 103(a) art-based rejections as “[a/the/said] sole”, since Applicant has elected the “sole” embodiment of Species A.  However, Examiner notes that the instances of this language throughout claims are still being interpreted as “[a/the/said] sole or [a/the/said] removable sole insert”.

Claims 21-28 and 30-33, as best as can be understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis, III (hereinafter “Ellis”) (US 2005/0217142) in view of Hoffer et al. (hereinafter “Hoffer”) (US 2005/0217150).
for footwear (see Fig. 32, which shows sole #28 as part of an overall footwear article; Examiner notes that the phrase “for footwear” is a statement of intended use that does not further structurally define the claimed invention in any patentable sense), comprising: a heel area, a forefoot area and a midfoot area located between the heel and forefoot areas of the sole (the sole #28 has arbitrary heel, midfoot and forefoot “areas”, inasmuch as Applicant has defined any boundaries for the areas; the forefoot area is generally at the toe end of the sole, the heel area is generally at the back end configured to lay beneath a user’s heel, and the midfoot area is generally between the forefoot and heel areas; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)); a concavely rounded upper surface and a convexly rounded lower surface of the sole, as viewed in frontal plane cross-sections taken in the heel area, the forefoot area and the midfoot area (see Figs. 33A-33C, which shows the same concavely rounded upper surface and convexly rounded lower surface as depicted in Applicant’s Figs. 16A-16C of the present application), and in sagittal plane cross-sections taken through the heel area and the forefoot area (see Fig. 32, which shows the same curvature depicted in Applicant’s Fig. 16D of the present application), the concavity and the convexity being determined relative to a middle portion of the sole between the concavely rounded upper surface and the convexly rounded lower surface of the sole (the upper surface is concave and the lower surface is convex in the same way Applicant’s Figs. 16A-16C depicts a concave upper surface and a concave lower surface, and therefore is understood such that the Ellis reference’s proximate to a rearmost portion of the heel area (Fig. 33C illustrates a cross-section at least proximate to a rearmost portion of the heel area; Examiner notes that the term "proximate" is very broad and merely means "close; very near". (Defn. No. 2 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com); Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) to proximate a foremost portion of the forefoot area (Fig. 33A is a cross-section at least proximate a foremost portion of the forefoot area).  Ellis is silent to there being a first flexibility groove located in a lateral side of the midfoot area of the sole and a second flexibility groove located in a medial side of the midfoot area of the sole, and is therefore silent to the alignment of the upper and lower surface being parallel except for at: a first flexibility groove located in a lateral side of the midfoot area of the sole and a second flexibility groove located in a medial side of the midfoot area of the sole, wherein the convexly rounded lower surface of the sole extends to a 
Hoffer discloses a shoe sole with a first flexibility groove (indentation #82) in a lateral side of a midfoot area of the sole, and a second flexibility groove (indentation #84) in a medial side of the midfoot area of the sole, wherein the indentations are designed to provide additional flexibility to the sole.  Hoffer further teaches that gaps #88, 90 also serve to provide additional flexibility to the sole (Para. 0039 of Hoffer). There exists at least one flexibility axis that extends in a frontal plane from the first indentation along a gap #90 to the second indentation (i.e. from the first groove to the second groove), as depicted in annotated Fig. 8 of Hoffer below.  Hoffer also teaches a third groove exists at #74 and #76 in combination with a gap #88 therebetween.

    PNG
    media_image2.png
    431
    750
    media_image2.png
    Greyscale

portion of the heel area to proximate a foremost portion of the forefoot area (as explained above, Figs. 32-33C show parallel upper and lower surfaces), except for: a first flexibility groove located in a lateral side of the midfoot area of the sole (since the shape of the lateral side is outwardly curved when viewed in an upright orientation, the added indentation from Hoffer would result in the indentation (i.e. flexibility groove) causing the upper and lower surfaces to cease being exactly parallel, at least to some degree, at the indentation’s location; see annotated Fig. 33D below of Ellis, which depicts where the added lateral side groove would be located within the arbitrary midfoot area; given the breadth of the term “midfoot area”, examiner notes that the illustrated boundaries are merely one example of where the boundaries between a forefoot area, a midfoot area and a heel area could be illustrated and meet the requirements of the present claim language); and a second flexibility groove located in a medial side of the midfoot area of the sole (since the shape of the medial side is outwardly curved when viewed in the upright orientation, the added indentation from Hoffer would result in the indentation (i.e. flexibility groove) causing the upper and lower 

    PNG
    media_image3.png
    882
    731
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    216
    485
    media_image4.png
    Greyscale

about a posterior of the forefoot area of the sole (claim 25) (as noted above, the terms “forefoot area”, “midfoot area” and “heel area” are very broad, structurally, absent distinguishing boundaries for each respective area; the area anterior to the added indentations and flexibility axis would necessarily be a “forefoot area”, inasmuch as the forefoot area has been structurally defined in the claim, and therefore the flexibility axis would be “at about” a back end (i.e. posterior) of that forefoot area; Examiner further notes that the phrase “at about” does not actually require the flexibility axis to be directly at a posterior of the forefoot area, giving importance to the broadening locational term “about”), wherein a lateral extent of the flexibility axis is located anterior to an intended location of a base of a fifth metatarsal of an intended wearer's foot on said sole (claim 26) (the lateral extents of the indentations define the lateral extent of the shared flexibility axis, which is at least capable of being in front of (i.e. “anterior to)  “an intended location” of a hypothetical user’s foot’s fifth metatarsal’s base; Examiner notes that the emphasized/italicized language does not structurally identify any particular location within the sole with respect to where a hypothetical intended wearer’s anatomy 
Regarding claims 23 and 24, the modified sole of Ellis (i.e. Ellis in view of Hoffer, as explained above) is disclosed such that the first flexibility groove is located in the midfoot area between the forefoot area and an intended location of a base of a fifth metatarsal of the intended wearer's foot sole on the sole (claim 23) (as noted above, the terms “forefoot area”, “midfoot area” and “heel area” are very broad, structurally, absent distinguishing boundaries for each respective area; the area anterior to the added indentations and flexibility axis could necessarily be a “forefoot area”, wherein the area that actually houses the indentations is part of the “midfoot area”, inasmuch as the forefoot and midfoot areas have been structurally defined in the claim, and therefore the indentations (i.e. flexibility grooves) would be within the midfoot area behind the forefoot area and would be at least capable of being between the arbitrary forefoot area and “an intended location” of a hypothetical user’s foot’s fifth metatarsal’s base; as explained above, the emphasized/italicized language does not structurally identify any particular location within the sole with respect to where a hypothetical intended wearer’s anatomy would be located; since differently-sized individuals may have differently sized and differently placed “fifth metatarsal” bones, the specifics of the “intended” wearer’s anatomy cannot be relied upon for definitive locational limitations in the product claim), wherein the first and the second flexibility grooves are located in a same frontal plane cross-section of the sole (claim 24) (see annotated Fig. 8 of Hoffer, which shows that 
Regarding claims 27 and 28, the modified sole of Ellis (i.e. Ellis in view of Hoffer, as explained above) is disclosed such that at least one of said flexibility grooves is concavely rounded relative to a location outside of the sole, as viewed from above the sole (claim 27) (as depicted in annotated Fig. 8 of Hoffer, the indentations are concavely rounded at the periphery of the sole on the lateral and medial sides; the same rounded concavity would also be present in the modified sole of Ellis, which has had the indentations and intervening lower surface gap added thereto via modification, as explained with respect to claim 21 above; see annotated Fig. 33D of Ellis, as modified, above, which illustrates location of added indentations (i.e. flexibility grooves)), wherein both of said flexibility grooves are concavely rounded relative to a location outside of said sole, as viewed from above the sole (claim 28) (as noted above, both grooves have the rounded concavity when viewed from above, as Ellis’ sole has been modified in view of Hoffer, as explained in the rejection of claim 21 above).
Regarding independent claim 30, the modified sole of Ellis (i.e. Ellis in view of Hoffer, as explained above with respect to independent claim 21) is disclosed to teach a sole (#28; Fig. 32 of Ellis) for footwear (see Fig. 32 of Ellis, which shows sole #28 as part of an overall footwear article; Examiner notes that the phrase “for footwear” is a statement of intended use that does not further structurally define the claimed invention in any patentable sense), comprising: a heel area, a forefoot area and a midfoot area located between the heel and forefoot areas of the sole (the sole #28 has arbitrary heel, midfoot and forefoot “areas”, inasmuch as Applicant has defined any boundaries for the area, the forefoot area and the midfoot area (see Figs. 33A-33C, which shows the same concavely rounded upper surface and convexly rounded lower surface as depicted in Applicant’s Figs. 16A-16C of the present application), and in sagittal plane cross-sections taken in the heel area and the forefoot area (see Fig. 32, which shows the same curvature depicted in Applicant’s Fig. 16D of the present application), the concavity and convexity being determined relative to a middle portion of the sole between the concavely rounded upper surface and the convexly rounded lower surface of the sole (the upper surface is concave and the lower surface is convex in the same way Applicant’s Figs. 16A-16C depicts a concave upper surface and a concave lower surface, and therefore is understood such that the Ellis reference’s concavity and convexity are determined relative to a middle portion of the sole between the two surfaces; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); the concavely rounded upper surface and the convexly rounded lower surface of the sole are parallel (Figs. 32-33C show that the upper and proximate to a rearmost portion of the heel area (Fig. 33C illustrates a cross-section at least proximate to a rearmost portion of the heel area; Examiner notes that the term "proximate" is very broad and merely means "close; very near". (Defn. No. 2 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com); Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) to proximate a foremost portion of the forefoot area (Fig. 33A is a cross-section at least proximate a foremost portion of the forefoot area), except for: a first flexibility groove located in a lateral side of the midfoot area of the sole (since the shape of the lateral side is outwardly curved when viewed in an upright orientation, the added indentation from Hoffer would result in the indentation (i.e. flexibility groove) causing the upper and lower surfaces to cease being exactly parallel, at least to some degree, at the indentation’s location; see annotated Fig. 33D above of Ellis, which depicts where the added lateral side groove would be located within the arbitrary midfoot area; given the breadth of the term “midfoot area”, examiner notes that the illustrated boundaries are merely one example of where the boundaries between a forefoot area, a midfoot area and a heel area could be illustrated and meet the requirements of the present claim language); and a second flexibility groove located in a medial side of the midfoot area of the sole (since the shape of the medial side is outwardly curved when viewed in the upright orientation, the added indentation from area of the sole through part of an underneath portion of the sole located between the lateral and medial sides of the sole (both of the added indentations (i.e. first and second flexibility grooves on the lateral and medial sides, respectively) and the added gap, from Hoffer, involve the connected grooves extending at least through part of an arbitrary underneath “portion” of the sole located between the medial and lateral sides); the convexly rounded lower surface of the sole extends to a sidemost extent of the lateral side of the sole except at a location of the first flexibility groove (as shown in annotated Fig. 33D of modified Ellis above; the added indentation from Hoffer would result in the indentation (i.e. flexibility groove) causing the sidemost extent of the lateral side to be farther outward then at the indentation’s location); the convexly rounded lower surface of the sole extends to a sidemost extent of the medial side of the sole except at a location of the second flexibility groove (as shown in annotated Fig. 33D of modified Ellis above; the added indentation from Hoffer would result in the indentation (i.e. flexibility groove) causing the sidemost extent of the medial side to be farther outward then at the indentation’s location).
from a first side of the sole through all of the underneath portion of the sole located between the first side and a second side of the sole and through the second side of the sole [claim 33, as best as can be understood, is being interpreted as meaning the same as “wherein the sole or the removable sole insert comprises a first side and a second side, and further comprises a third flexibility groove that extends from the first side through all of the underneath portion located between the first side and the second side and further extends to the second side”; see 35 U.S.C. 112, Second Paragraph rejection of claim 33 above] (claim 33) (as noted above, Hoffer teaches an additional pair of perimeter indentations #74 (on lateral side) and #76 (on medial side) and an intermediate gap #88 therebetween; it would have been further obvious to one with ordinary skill in the art at the time of the invention to have also added the indentations #74/76 and gap #88 to the same location in the modified sole of Ellis in order to even further improve the flexibility of the sole, wherein the indentations and gap promote flexibility, as taught by Hoffer (Para. 0039 of Hoffer); as a result of the modification, the added indentations #74/76 and gap #88 would collectively provide for 
Regarding claim 32, the modified sole of Ellis (i.e. Ellis in view of Hoffer, as explained above) is disclosed such that the first flexibility groove extends through all of the underneath portion of the sole to proximate the second flexibility groove to form a single flexibility groove from the first and second flexibility grooves (the combination of the two added indentations from Hoffer #82,84 and the added gap #90 constitutes the first and second flexibility grooves extending to connect to one another to define a single flexibility groove).
Claim 29, as best as can be understood, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis in view of Hoffer as applied to claim 21 above, and further in view of Fogg et al. (hereinafter “Fogg”) (USPN 7,788,827).
Regarding claim 29, the modified sole of Ellis (i.e. Ellis in view of Hoffer, as explained above regarding claim 21) is disclosed to teach all the limitations of independent claim 21, as set forth above.  Ellis is silent to its sole further comprising a fabric cover over at least one said flexibility groove.
Fogg teaches footwear that has a sole that is covered with a mesh fabric (Col. 5, Lines 40-46 of Fogg) on its entire bottom surface and disposed on the outer periphery of the sole to improve traction and supply additional support for the sole (Col. 6, Lines 17-22 of Fogg), wherein the sole’s mesh includes second mesh #420 (Col. 7, Lines 18-32 of Fogg).
Modified Ellis and Fogg teach analogous inventions in the field of footwear soles.  It would have been obvious to one with ordinary skill in the art at the time of the .
Response to Arguments
Applicant's arguments filed with the December 28, 2020 response have been fully considered but they are not persuasive.
With respect to the prior art rejections under 35 U.S.C. 103(a) in view of Ellis and further in view of Hoffer, Applicant argues that “the indentations of Hoffer et al. are different from the flexibility grooves of the presently claimed invention since they are located in the forefoot of the sole” and makes further arguments that pertain to where the “midfoot area” of the sole is located.  Applicant provides an overview of one interpretation of a foot’s anatomy as including a forefoot, a midfoot and a hindfoot/rearfoot/heel, providing the following image comparing the prior art, one interpretation of a foot’s anatomy, and Applicant’s Fig. 16D:

    PNG
    media_image5.png
    576
    813
    media_image5.png
    Greyscale

Applicant argues that the location of the indentations 82, 84 in Hoffer is not in a midfoot area because Hoffer describes their location as being in a forward portion of the sole, apparently equating Hoffer’s forward portion with the forefoot area of the present claims.  This is not found persuasive because (as noted again in the 35 U.S.C. 103(a) rejection section above, as well as in the previous Office Action) Applicant has not defined the boundaries of the “forefoot area”, the “midfoot area” and the “heel area” in any patentably-distinguishing sense.  The only requirement in the claims for the forefoot, midfoot and heel areas in a positional sense is that the midfoot area is located between the heel and forefoot areas.  Examiner notes annotated Fig. 33D of the modified version of Ellis below, which illustrates at least one potential forefoot area, midfoot area and heel area, wherein the midfoot area is between the forefoot area and 

    PNG
    media_image3.png
    882
    731
    media_image3.png
    Greyscale

It is suggested that Applicant further define the boundaries between the forefoot area, the midfoot area, and the heel area in more specific terms (while using relative rather than relying on the intended location of a hypothetical foot of the user, since different user’s bones and joints would not be located in the same spot relative to the same specific sole), such that the midfoot area is, perhaps, defined to have a forward-most point that is located rearwardly from the relative location of the indentations of the Hoffer sole, in order to overcome Hoffer as a teaching reference.
With respect to Applicant’s statement (Page 20 of Remarks) that “there is no motivation to further modify the sole shown in the Examiner’s modified version of Fig. 33D of Ellis III to move the indentations from the forefoot area to the midfoot area, particularly since such a change would negate the intended function of the indentations of Hoffer et al.”, Examiner notes that in the modification described above in the 35 U.S.C. 103(a) Rejection section, the indentations are not being “moved from the forefoot area to the midfoot area”, but instead being placed exactly in the same location in Ellis’ sole that the indentations are located in the Hoffer reference, which, as explained above, is already within an arbitrary “midfoot area”, given the breadth of the term “area” and lack of distinguishing boundary locational details recited in the claims.
Accordingly, the prior art rejections are deemed proper and are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732